Case 1:19-cv-00340-JJM-PAS Document 75 Filed 01/09/21 Page 1 of 4 PagelD #: 773

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF RHODE ISLAND

STEVEN J. PALANGE C.A NO.1:19-cv-00340-JJM-PAS
PLAINTIFF

Michael Forte, Margarita Palange, Sandra Lanni, Richard E. Updegrove Jr.,
Tanya Gravel, Lois Iannone, Ronald Pagliarini, Peter Neronha, Jean
Maggiacomo, Courtney E. Hawkins, Tyler Technologies(TT), TT President and
CEO Lynn Moore, TT President Courts and Justice Division Rusty Smith,
Associate Director of Child Support Services Sharon Santilli, Deputy Director,
External Affairs Yvette Mendez, Paul Suttel Chief Justice Rhode Island
Supreme Court, Carol Malaga Family Court Stenographer.

DEFENDANTS.

TI R R TT F

I, Steven J. Palange hereby motion the Court to Issue a final declaratory
judgment against Michael B. Forte declaring and finding that:
1. He participated in a scheme and conspiracy with, among other
individuals, Margarita Palange, Richard Updegrove, Lois Iannone, Ronald

Pagliarini, Tanya Gravel, Judge Sandra Lanni and caused an Order of

 
Case 1:19-cv-00340-JJM-PAS Document 75 Filed 01/09/21 Page 2 of 4 PagelD #: 774

child-parent visitation, outside of the court and record, to be vacated
without judicial authority and:

2. Unlawfully utilized his supervisory powers to influence the Rhode Island
Family Court to terminate child-parent rights, relationship, and custody of
and between K.P and myself to:

3. Punish me and retaliate against me for criticizing the methods, corruption,
and dishonesty practiced in Rhode Island Family Court:

I have ample evidence in possession and presently before the Court in the form
of emails and letters clearly indicating that Michael Forte caused and continues
to cause and influence the decisions of the Family Court without jurisdiction.
Transcripts of the proceedings show clear and convincing proof, including, but
not limited to, the Family Court Transcript of October 31, 2018.

Rhode Island laws, agreements, customs, practices, policies, rules, written and
unwritten, spoken and implied authorize encourage, cause, conceal and condone
the Chief Judge of the Family Court to exercise off record-out of court-
non-judicial, unlawful command influence over any Rhode Island Family Court
case. Including and most especially family cases with children, child financial

support, ex-parte family restraining and eviction orders, and families receiving

 
Case 1:19-cv-00340-JJM-PAS Document 75 Filed 01/09/21 Page 3 of 4 PagelD #: 775

governmental assistance under Title 4D of the Social Security Act, or parents

that apply for child support services that pay a $25 fee.

Defendant Michael B. Forte is the Chief J udge of the Rhode Island Family Court
and is fully engaged in the unlawful practices and conduct articulated and
described in this Motion for a J udgment as a matter of law. As of this writing, it
has been 971 days since I have had contact with my daughter. The conduct and
policies of Michael Forte and the State of Rhode Island are in direct opposition
to the laws and Constitution of the United States, have injured my daughter and
me, repeat without review, and are injurious to the people of the United States.

An expedited evidentiary hearing is respect ly demanded Testimo

 

is required.

Respectfully submitted,

“Steven J. ae See

By himself Pro Se,

10 Grandeville Ct., #934

Wakefield, RI 02879

P/C (401) 225-0650 F: 401-295-2242
E: steven_palange@tlic.com

 

 
Case 1:19-cv-00340-JJM-PAS Document 75 Filed 01/09/21 Page 4 of 4 PagelD #: 776

CERTIFICATION OF SERVICE

Thereby certify that on the 9th day of ees 2021 I emailed a copy of this
document to Justin J. Sullivan jjsulliv i

Rhode Island Federal District Court ECF.

Steven J. Pafange, Pro Se ~

 
 

v and to all other lawyers via

 
